Appeal by the defendant from a judgment of the County Court, Nassau County (Mogil, J.), rendered January 22, 1992, convicting him *804of operating a motor vehicle while under the influence of alcohol as a felony, upon his plea of guilty, and imposing a sentence of five years probation.
Ordered that the judgment is affirmed.
The defendant was convicted of driving while under the influence of alcohol as a felony, and was sentenced to a term of five years probation. As a result of the conviction, the defendant’s driving license was also revoked. As a condition of probation, the County Court directed that if the defendant regained his license during the five-year probationary period, he had to affix to the license plates of any vehicle that he drove a fluorescent sign stating "convicted dwi”. Contrary to the defendant’s arguments, we find no statutory or constitutional violation in the imposition of this condition (see, Penal Law § 65.10 [1], [2] [l]; see, Goldschmitt v Florida, 490 So 2d 123 [Fla]; Lindsay v Florida, 606 So 2d 652 [Fla]). Mangano, P. J., Altman, Hart and Florio, JJ., concur.